          Case
           Case1:20-cv-01517-SCJ
                1:20-cv-01624-SCJ Document
                                   Document28-1
                                            28-6 Filed
                                                  Filed04/16/20
                                                        04/24/20 Page
                                                                  Page12    13
                                                                       1 of 2




                            Council of Probate Court Judges of Georgia
                                                                                                    Judge T. J. Hudson
                                                                                                   President (Trevtlen)

                                                                                                      Judge Kelli Walk
                                                                                                 President Elect (Cobb)

                                                                                                     Judge Ken-i Carter
                                                                                            First Vice President (Dade)

                                                                                                   Judge Darin McCoy
                                                                                           Secretary-Treasvrer (Evans)

                                                                                                    Judge Sarah Harris
                                                                                        Immediate Past President (Bibb)




                                        MEMORANDUM

               TO:             Probate Judges

               FROM:           Executive Committee
                               Council of Probate Court Judges

               DATE:            March 17, 2020



Below you will find clear direction and additional clarification, as provided by Chief Justice Harold D.
Melton of the Supreme Court of Georgia regarding his Order Declaring Statewide Judicial Emergency,
effective March 14, 2020. In addition, you will find further direction and clarification from the Council
as it relates specifically to weapons carry licenses:

     Direction and Clarification from Chief Justice Melton re: Statewide Judicial Emersency

    • The Order and Declaration of Judicial Emergency from Justice Melton applies to every court.
        It supersedes all previous and lower courts' orders.

    • Georgia law and the Constitution REQUIRES that the courts stay open during these
        circumstances. If your courthouse has been closed, please address this with the chief superior
        court judge in your circuit. If you have any issues regarding this, they should be reported to
        Chief Justice Melton. The Executive Committee is also here to lend assistance if you need it,
       please reach out to Judge Hudson, Judge Wolk or Kevin.
    • Consistency for each class of court is STRONGLY encouraged.
    • Consistency within a circuit is ESSENTIAL, particularly in courts that handle traffic matters.
    • DO NOT restrict access to hearings. You may discourage non-essential persons from attending,

       but you cannot prohibit them.
    • If hearings are conducted by teleconference or video conference, those calls should be conducted
        in the courtroom.




                             244 Washington Street SW • Suite 300 • Atlanta, GA 30334
                                    Phone: 404-656-5171 • Fax: 404-651-6449
                                               Exhibit 5
                                                Wood
      Case
       Case1:20-cv-01517-SCJ
            1:20-cv-01624-SCJ Document
                               Document28-1
                                        28-6 Filed
                                              Filed04/16/20
                                                    04/24/20 Page
                                                              Page13    13
                                                                   2 of 2


• The Declaration DOES NOT change the law. If you are required to have a hearing (e.g.,
   guardianships, amended birth certificates), you cannot just sign an Order based only on
   agreement. You must still follow the law. If the Code says you SHALL do something, you still
   must do it.

• Extensions of time for pending matters do not need a written request. The Declaration tolls
   deadlines.
• Case count deadline is extended to April 15th.
• Deadlines are extended by the length of the emergency period. Not everyone will need to come
   in on the day after the emergency period.


   Direction and Clarification from the Executive Committee re: Weapons^arry Licenses

• It is the Council's position that weapons carry licenses are not an "essential" function of the
   court.

• The Council has been in contact with Georgia Bureau of Investigation and the Georgia Sheriffs'
   Association to make sure law enforcement is aware of the renewal extension and have urged
   them to suspend enforcement of concealed carry violations with a license that expired during the
   emergency period. We encourage you to communicate this to your local law enforcement

   agencies as well.

• Renewals - The Declaration extends the deadlines for renewals, therefore a temporary license is
   not necessary.

• Sua Sponte issuance of Temporary Licenses is not supported by the law. A license can be
   issued when someone applies for a license. If a person is not applying for a license, we are not
   authorized by law to issue a temporary license. Issuing a temporary license by mail would be a
   substantive change in the law.
• In addition, we have attached a suggested notice regarding the extended term of the license.


Cc: Chief Justice Harold D. Melton - Supreme Court of Georgia
            Presiding Justice David Nahmias - Supreme Court of Georgia
            Mr. Chuck Boring - Judicial Qualifications Commission
            Mrs. Cynthia H. Clanton - Judicial Council/Administrative Office of the Courts




                        244 Washington Street SW • Suite 300 • Atlanta, GA 30334
                               Phone: 404-656-5171 • Fax: 404-651-6449
